Case 2:21-cv-00067-Z Document 106-3 Filed 09/15/21   Page 1 of 3 PageID 3267




                   Exhibit C
         Case 2:21-cv-00067-Z Document 106-3 Filed 09/15/21                                Page 2 of 3 PageID 3268


ERO Custody Management Division
Population Counts from August 1, 2021 through August 31, 2021
Source: ICE Integrated Decision Support (IIDS), 09/06/2021
IIDS is a data warehouse that contains dynamic data extracts from the Enforcement Integrated Database (EID).
FY2021 data: IIDS as of 09/06/2021; EID data through 09/04/2021
Average Daily Population is calculated by the total daily population divided by the number of days in the month
Total Daily Population includes single adults and individuals in family units

ERO is currently appropriated sufficient funding for approximately 34,000 detention beds nationwide, to support its mission
to enforce immigration law. ICE’s access to its full inventory of bedspace is severely limited due to various court orders
limiting the intake of noncitizen detainees, an increase in detention facility contract terminations, detention facility contract
modifications, and the ongoing COVID-19 pandemic. Specifically, ICE’s Pandemic Response Requirements (PRR) for its
detention facilities, which are informed by the Centers for Disease Control and Prevention’s COVID-19 guidelines, require
that facilities undertake efforts to reduce populations to approximately 75% capacity. Last year, the U.S. District Court for
the Central District of California issued a nationwide preliminary injunction recognizing the 75% capacity limit, and ordering
ICE to maintain additional strict standards to reduce the risk of COVID-19 infection. See Fraihat v. ICE, 445 F.Supp.3d 709
(C.D. Cal. Apr. 20, 2020). In light of these mandates, ICE’s currently available bedspace inventory is only approximately
26,800 beds

      Average Daily Population for the Month of August                          25,162

           Date      Total Daily Population
       8/1/2021                     25,868
       8/2/2021                     26,260
       8/3/2021                     26,027
       8/4/2021                     25,527
       8/5/2021                     25,542
       8/6/2021                     25,514
       8/7/2021                     25,639
       8/8/2021                     26,106
       8/9/2021                     26,171
      8/10/2021                     25,946
      8/11/2021                     25,780
      8/12/2021                     25,412
      8/13/2021                     25,539
      8/14/2021                     25,653
      8/15/2021                     26,112
      8/16/2021                     25,810
      8/17/2021                     25,899
      8/18/2021                     25,609
      8/19/2021                     25,430
      8/20/2021                     24,838
      8/21/2021                     24,825
      8/22/2021                     25,019
      8/23/2021                     24,810
      8/24/2021                     24,438
  Case 2:21-cv-00067-Z Document 106-3 Filed 09/15/21   Page 3 of 3 PageID 3269

8/25/2021             24,157
8/26/2021             23,680
8/27/2021             23,142
8/28/2021             23,438
8/29/2021             23,731
8/30/2021             24,070
8/31/2021             24,043
